Citation Nr: 0122235	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  98-06 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
(PTSD) from January 1, 1997 to April 6, 2000.

2.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD), from April 6, 2000.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel
INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This appeal arises from rating decisions from the Department 
of Veterans Affairs (VA) Buffalo, New York Regional Office 
(RO).  In part those decisions denied the veteran's claim for 
service connection for hearing loss and tinnitus and granted 
an increased rating for PTSD to 30 percent.  

In this case, the RO has considered the veteran's claim for 
service connection for hearing loss and tinnitus on a de novo 
basis, however, there has been prior final decisions as to 
these issues, therefore, the Board is required to address the 
issue of whether new and material evidence has been submitted 
so as to reopen the veteran's claims, prior to considering 
the claim on the merits.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

Additionally, by rating action of May 1997, the RO increased 
the evaluation for the veteran's service connected PTSD to 30 
percent, effective from January 1, 1997.  By rating action of 
December 2000, the evaluation of the veteran's service 
connected PTSD was increased to 50 percent, effective from 
April 6, 2000.  The veteran has continued his appeal of the 
increased rating.  As a veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

It is noted that by rating decision of November 1996 service 
connection was granted for PTSD and a 10 percent rating was 
assigned.  In January 1997 a claim for an increase was 
received.  A May 1997 rating action assigned a temporary 
total hospitalization from October 21, 1996 to December 13, 
1996 based on a period of hospitalization.  A 30 percent 
rating was assigned effective January 1, 1997.  While the 
veteran is appealing the 30 percent rating, there is no 
disagreement with the grant of the temporary total ratings.  
As such, the issues are as cited on the title page.  The 
records of the hospitalization are not on file, but are 
summarized in the May 1997 rating, and are not needed in view 
of the issues now under appeal.  Those issues are as set 
forth on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeals on the issues of new and material 
evidence and increased rating has been obtained by the RO.

2.  By rating decision dated in November 1996, the RO denied 
service connection for hearing loss and tinnitus.  The notice 
letter regarding that decision was sent in that same month. 

3.  The veteran did not file a timely disagreement to that 
determination, and it became final.

4.  The additional evidence submitted in connection with the 
application to reopen the claims has not been considered 
previously and is so significant that it must be considered 
with all the evidence of record to fairly decide the claims 
for service connection for hearing loss and tinnitus.

5.  The veteran has some hearing loss that is reportedly a 
result of noise exposure while in service.

6.  The veteran has tinnitus that is reportedly a result of 
noise exposure while in service.

7.  The symptomatology of veteran's PTSD, from January 1, 
1997 to April 6, 2000, includes that the veteran had sleep 
problems, flashbacks, nightmares, anxiety, isolation, and 
irritability.  Symptomatology such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships is not shown.  In this regard, the veteran's 
speech is normal, he does not have memory loss or thought 
impairment, and his mood and affect are appropriate.  It 
appears that the veteran was not working during some of this 
time period, however, there is no showing that this is due to 
his service connected PTSD.

8.  The symptomatology of veteran's PTSD, from April 6, 2000, 
includes that the veteran has hypervigilance, isolation, 
flashbacks, nightmares, anger, irritability, instability, 
some short term memory loss, and some difficulty with 
concentration.  Symptomatology such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships is not shown.  In this regard, the veteran's 
speech is relevant and coherent, his appearance is within 
normal limits, his thought processes are rational, there are 
no psychotic symptoms, obsessions, or hallucinations or 
delusions, and there is no suicidal or homicidal ideation.  
There is marked difficulty with employment shown, due to the 
service connected PTSD.


CONCLUSIONS OF LAW

1.  The November 1996 decision of the regional office that 
denied service connection for hearing loss and tinnitus is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302 (2000).

2.  Evidence received since the November 1996 RO decision is 
new and material, and, thus, the claims for service 
connection for hearing loss and tinnitus are reopened.  
38 U.S.C.A. §§ 5103A, 5108 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.156(a) (2000).

3.  With resolution of reasonable doubt in the appellant's 
favor, hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103A (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2000).

4.  With resolution of reasonable doubt in the appellant's 
favor, tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103A (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2000).

5.  The criteria for the assignment of a rating in excess of 
30 percent for PTSD from January 1, 1997 to April 6, 2000 
have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 and 
Supp. 2001); 38 C.F.R. Part 4, including §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2000).

6.  The criteria for the assignment of a rating in excess of 
50 percent for PTSD from April 6, 2000 have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 and Supp. 2001); 38 C.F.R. 
Part 4, including §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service records show that he served in Vietnam 
from January 1967 to January 1968.  His military occupational 
specialty in Vietnam was rifleman.  In service, after his 
service in Vietnam, he was a Light Weapons Infantry 
Instructor.  Awards and decorations received include National 
Defense Service Medal, Vietnam Service Medal; Bronze Star 
Medal; Vietnam Campaign Medal; Overseas Bars; and Combat 
Infantryman Badge.

The veteran's service medical records include that on a 
service enlistment examination in February 1966, no history 
of hearing loss or ear trouble was reported.  On examination, 
the veteran's ears were clinically evaluated as normal.  On 
the audiological evaluation, pure tone thresholds, in 
decibels, were as follows (The veteran's audiometric results 
from the February 1966 examination have been converted by the 
undersigned to the presently used ISO standard.):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
-5
LEFT
25
15
10
15
-5

In April 1967, the veteran was seen with complaints of 
hearing problems in the left ear.  The impression was otitis 
media.

On a separation examination in June 1968, no history of 
hearing loss was reported.  The veteran reported ear, nose, 
or throat trouble.  There was no description of the related 
history.  On examination, the veteran's ears were clinically 
evaluated as normal.  On the audiological evaluation, pure 
tone thresholds, in decibels, (and using the same standard) 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
15
LEFT
5
0
0
0
0

In December 1995, the veteran filed a claim for service 
connection for PTSD, hearing loss, and tinnitus.

VA treatment records from January 1996 include that the 
veteran was seen with PTSD symptoms.  He was oriented times 
three.  He stated that he had flashbacks and intrusive 
thoughts three to four times a week, sleep disturbance, 
anxiety, problems getting along with people, feelings of 
anger, mild suicidal thoughts, inability to concentrate, poor 
memory, inability to complete tasks, and hypervigilance. 

On a VA audiological evaluation in May 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
65
55
LEFT
5
10
20
40
35

The veteran reported hearing loss and tinnitus.  He reported 
the hearing loss was first noted in the military.  He had 
noise exposure in the military and in his occupation.  The 
evaluation showed that the veteran had predominantly 
sensorineural hearing loss of the right ear and sensorineural 
hearing loss of the left ear.

On a VA examination for mental disorders in September 1996, 
the veteran reported being in combat in service in Vietnam.  
The veteran reported that since his service he had been able 
to maintain different jobs and worked for 18 years in a 
factory.  He reported a good relationship with his spouse and 
child.  He reported minimal symptoms suggestive of PTSD.  He 
had very infrequent flashbacks and nightmares.  He was able 
to control his anger.  He had minimal avoidance behavior.  He 
had no signs or symptoms suggestive of a mood disorder or 
psychotic disorder.  The impression included mild PTSD, the 
GAF was 80-90.

A VA social survey from September 1996 includes that the 
veteran was pleasant and cooperative in the interview.  He 
was neat and clean in appearance and his personal hygiene was 
adequate.  The veteran reported that since service he had 
worked in a factory, was a maintenance person, and a painter.  
He had worked for 18 years for a brewing company.  He was 
currently employed on a temporary basis doing factory work.  
He was able and willing to work.  He reported combat service.  
His current symptoms included nightmares, flashbacks, 
screaming and hollering in his sleep, difficulty sleeping, 
isolation, difficulty with authority, being easily angered, 
avoiding crowds, and jumpiness when hearing loud noises.

VA outpatient records from January 1996 and February 1996 for 
treatment records for PTSD symptoms include that the veteran 
had complaints to include frequent nightmares and flashbacks.  
He had sleeplessness.  He was unable to be in crowds and had 
few friends.  He was unable to stay indoors for long periods 
of time.  He reported that he would think about his combat 
experiences in service when he was not busy.  He was unable 
to sit still.

By rating action of November 1996, service connection for 
PTSD was granted and a 10 percent evaluation was assigned.  
Additionally, service connection for hearing loss and 
tinnitus was denied.  As to these two issues, the RO 
determined that there was no evidence of hearing loss until 
May 1996 and no evidence of tinnitus until the veteran's 
report in 1995.  There was notice to the veteran in that same 
month and there was not timely disagreement.

The evidence received subsequent to the November 1996 rating 
action includes the following:

On a VA treatment record in March 1996, the veteran reported 
decreased hearing in both ears.  He reported that he was a 
gunner in Vietnam and had increased exposure to loud noise.  

By rating action of May 1997, a temporary total evaluation 
was granted for PTSD from October 21, 1996 to December 31, 
1996 and a 30 percent evaluation was granted from January 1, 
1997.  The veteran's reopened claim for an increased rating 
was received in January 1997.

VA treatment records from January 1997 to December 1997 
include that the veteran reported nightmares about Vietnam 
that prevented him from sleeping well.  He additionally 
experienced flashbacks.  His anxiety attacks had 
significantly decreased.  He reported that his symptoms had 
decreased with medication.  He denied hallucinations and 
suicidal or homicidal ideation.  An assessment included PTSD 
and depression. 

Additionally, a treatment record from April 1997 includes 
that the veteran reported being hard of hearing.  

Employment records from a brewing company consisting of 
hearing evaluations for the veteran covering the period from 
August 1976 to August 1994 include that the veteran reported 
noise exposure including snowmobiles, power tools, race cars, 
gunfire, power equipment, and brewhouse noise.  Beginning in 
September 1988, letters were addressed to the veteran 
indicating that he may have had a loss of hearing.  Upon a 
review of the audiometric examinations, the veteran had a 
hearing loss for VA purposes in the right ear beginning in 
September 1980 and in the left ear, beginning in March 1993.  
Ringing in the ears was denied in these records.

VA treatment records from March 1998 indicated that the 
veteran had cerumen build up in the ears.    

VA treatment records from March 1998 and May 1998 include 
that the veteran was seen for PTSD.  He felt that he had had 
fewer flashbacks and better impulse control on his 
medication, however in the past two months, he felt the 
symptoms were returning.  He reported that he would become 
easily angered. 

On a VA examination in March 1999, the veteran reported that 
he was a loner.  He stated that he suffered anxiety attacks.  
He reported flashbacks of Vietnam and would scream in his 
sleep.  He slept poorly.  On examination, the veteran was 
cooperative.  His appearance and grooming were adequate.  He 
was oriented in all three spheres.  He was not exhibiting any 
memory loss or thought impairment.  He had not experienced 
delusions or hallucinations.  His rate and flow of speech was 
normal.  The impression included PTSD.  The GAF was 53.  

Additional employment records from a brewing company 
consisting of hearing evaluations for the veteran covering 
the period from August 1996 to November 1997 include that the 
veteran had a hearing loss disability for VA purposes based 
on the audiometric results.  On a history in August 1996, the 
veteran reported tinnitus.  He reported noise exposure in the 
military.  

VA treatment records from February 1999 to September 1999 
include that the veteran was seen for treatment for PTSD.  
His sleeping problems were somewhat resolved with medication.  
He still had early morning restlessness.  The veteran 
additionally reported anxiety.

A February 2000 report from a VA audiologist indicates that, 
at the representative's request, the audiologist reviewed the 
medical and audiological records from the veteran to 
determine if he might be able to establish service connection 
for hearing loss and tinnitus.  The audiometric evaluation on 
record was from May 1996.  The case history information at 
that time indicated that the veteran was concerned about his 
tinnitus and hearing loss.  He felt that both the hearing 
loss and tinnitus resulted from exposure to excessive noise 
while in service in Vietnam.  After Vietnam, the veteran 
served as a rifle range instructor and experienced further 
noise trauma.  The audiometric results indicated mild sloping 
to moderately severe sensorineural hearing loss in the right 
ear and mild sensorineural hearing loss in the left ear in 
the frequency range from 2000 to 6000 Hz.  The extent and 
configuration of the hearing loss for both ears is consistent 
with that resulting from acoustic trauma.  As well, it was 
common for periodic or constant tinnitus to accompany hearing 
loss from acoustic trauma.  

Vet Center records for treatment for PTSD from February 1996 
to March 1996 include that the veteran reported nightmares, 
sleep disturbance, some flashbacks, symptoms of agoraphobia, 
minimal social involvement but individual recreational 
interests, and anxiety.  On examination, the veteran's speech 
was normal and without pressure and he was cooperative to the 
interview.  On the surface, mood and affect were appropriate 
but it was obvious that he often experienced strong emotional 
reactions to discussion of combat experiences.  He was 
normally oriented with respect to time, place, and person and 
his thinking processes were logical and sequential.  He 
reported difficulties in concentration.  He currently had 
lost his job due to a plant closing.  He was making an 
appropriate effort to seek and obtain employment.  

Additional Vet Center records from April 1999 to May 2000 
show that the veteran was treated for PTSD.  He discussed his 
combat experiences and stress he was currently experiencing.  
He reported that he had as many good days as bad days.  It 
was indicated that the veteran was currently employed.  In 
June 1999, the veteran reported becoming angry at work.

VA outpatient records from December 1999 to April 2000 
include that the veteran was being treated for PTSD with 
symptoms of hyperarousal, flashbacks, and nightmares.  He was 
on medication which helped with the symptoms, except for 
nightmares.  The veteran had some mood lability 
characteristic of PTSD and no depression.  In April 2000, the 
veteran reported that due to work with a Vet Center therapist 
reliving his combat experiences, he was having restless 
sleep, flashbacks, and startle response which interfered with 
his job and ability to do his work.  The treatment records 
additionally indicated that the veteran was seen for hearing 
check and treatment for tinnitus.

An additional February 2000 report addressed to the veteran's 
representative from the same VA audiologist who provided the 
other February 2000 report, indicates that the medical and 
audiological records for the veteran indicated that he had 
hearing loss and tinnitus.  The veteran reported that both 
the hearing loss and the tinnitus resulted from exposure to 
excessive noise while in service in Vietnam and as a rifle 
range instructor.  The audiometric results indicated mild 
sloping to moderately severe sensorineural hearing loss in 
the right ear and mild sensorineural hearing loss in the left 
ear in the frequency range from 2000-6000 Hz.  The extent and 
configuration of the hearing loss for both ears was 
consistent with that resulting from acoustic trauma.  It was 
at least as likely as not that the veteran's tinnitus and 
hearing loss were the consequence of noise induced trauma 
during his combat experience and experience as a rifle range 
instructor in service.

On a VA examination for PTSD in October 2000, it was noted 
that there was an indication in the veteran's treatment 
records that he continuously suffered from a full range of 
PTSD symptoms and that over time the symptoms had worsened 
with particular problems with hypervigilance and isolation, 
along with ongoing flashbacks and nightmares.  The veteran 
reported that after service, he received training as a heavy 
equipment operator.  He worked on construction sites.  He 
reported that several years ago, he lost one job, due to PTSD 
related anger, irritability, and instability.  He had not 
worked in approximately two months, again due to PTSD related 
symptoms.  He additionally reported that to some extent, the 
medication he took to help keep his PTSD symptoms relatively 
under control impaired his ability to operate heavy 
equipment.  The veteran reported that his relationship with 
his family was generally good, but his anger, irritability, 
and tendency to isolate caused marital stress.  He reported 
no significant interests or hobbies currently and tended to 
spend most of his time alone.  

On examination, the veteran's appearance, attitude, and 
behaviors were generally within normal limits.  His attire 
was appropriate and his hygiene was good.  He made good eye 
contact.  The veteran's sensorium was intact with the 
exception of a noticeable hearing impairment.  His speech was 
somewhat pressured, nervous, and shaky, otherwise it was 
relevant and coherent.  His thought processes were rational, 
coherent, and goal-directed.  He was oriented times three.  
He did have some difficulty with simple tasks of short term 
memory and concentration.  There was evidence that the 
veteran's short-term memory and concentration skills were at 
times disrupted due to the PTSD related distress.  There was 
no evidence of hallucinations or delusions.  There was no 
evidence of obsessions, compulsions, or ritualistic 
behaviors.  The veteran's mood was markedly anxious and 
distressed.  His affect was constricted.  He did present with 
some difficulty in expressing affect appropriately in social 
situations, in particular, he was prone to social anxiety and 
episodes of irritability and anger.  It was noted that the 
veteran was quite socially impaired due to his PTSD and his 
mobility was limited.  The veteran's insight and judgment 
regarding his PTSD symptoms were generally good.  There was 
evidence that even with treatment, the veteran's symptoms had 
become worse in recent months.  There was no evidence of 
psychotic symptoms.  Depression was not noted, although the 
veteran was prone to episodes of dysphoria, along with 
feelings of hopelessness and feelings of low self esteem due 
to his inability to overcome his PTSD symptoms.  His impulse 
control was good.  There was no present suicide or homicidal 
risk.  The diagnoses included PTSD, chronic, moderate severe, 
with recent exacerbation noted.  The GAF was 50.  The 
functional assessment included that there were impairments in 
some areas of daily activities.  This was particularly the 
case with any activity that required the veteran to leave the 
home or drive a car.  The veteran also had difficulty in 
dealing with social situations.  He could perform chores 
around the house.  He could care for his personal needs and 
personal grooming.  The veteran's current capacity to 
maintain himself in gainful employment had decreased due to 
an exacerbation of his PTSD symptoms.  Based on his 
presentation today, the veteran would have marked problems 
maintaining himself adaptively or appropriately in work 
related situations those he had worked in previously.  
Currently he would have difficulty in maintaining appropriate 
emotional stability and adequate relationships with peers and 
supervisors on a sustained basis.  The prognosis was guarded.

In December 2000, the evaluation of the veteran's service 
connected PTSD was increased to 50 percent, effective from 
April 6, 2000.  This was said to be the date showing 
increased pathology in the psychiatric pathology.  It was 
noted that outpatient records showed he had begun a new phase 
of treatment.

II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issue of whether new and material evidence and as to the 
increased rating claim has been submitted.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  
In this regard treatment records have been obtained, there 
has been notice as to information needed, and there has been 
a rating decision and a statement of the case sent to the 
veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  All pertinent notice has been provided in the 
documents sent to the veteran.  See also 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  These regulations provide no 
additional duties, are not more favorable to the veteran that 
the statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.

A.  Service connection

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2000).  

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

It is noted that the veteran has not been provided the laws 
and regulations regarding new and material claims.  As to 
tinnitus, in the December 1999 Statement of the Case 
regarding the current appeal, the RO noted that service 
connection for tinnitus had been denied in November 1996 due 
to there being no evidence of tinnitus until the veteran's 
report in 1995 and currently there were treatment records 
that included reports of tinnitus.  Therefore, it appears 
that as to service connection for tinnitus, the RO did 
consider the veteran's claim as a claim to reopen and 
reopened it.  The Board agrees with this analysis and as 
such, due to the decision in this case, finds there is no 
prejudice to the veteran for any failure to provide the laws 
and regulations regarding new and material claims.  As to 
hearing loss, while there is no indication that the RO 
considered there to be a reopened claim, due to the decision 
in this case as set forth below, the Board finds there is no 
prejudice to the veteran for any failure to provide the laws 
and regulations regarding new and material claims.

As to both service connection for hearing loss and for 
tinnitus, the evidence submitted since the November 1996 
rating action is sufficient to reopen the veteran's claims as 
there is evidence of current disabilities of hearing loss and 
tinnitus and an opinion from a VA audiologist that it is at 
least as likely as not that the veteran's current hearing 
loss and tinnitus is related to noise exposure in service.  
The evidence is new in that it has not been considered 
previously and it is not cumulative of evidence already of 
record.  It is also material as it bears directly and 
substantially upon the matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hence, the claims for 
service connection for hearing loss and tinnitus are reopened 
by new and material evidence.

Having found that the evidence is new and material and must 
be considered in conjunction with all the evidence of record, 
the VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  See 
38 U.S.C.A. § 5103A (West Supp. 2001) for the specific 
requirements for developing claims.  As noted above, the 
Board finds that this duty to assist has been satisfied in 
this case.

Further, the Board notes that the reopening of the veteran's 
claim raises a due process issue which was addressed by the 
Court in Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant 
to Bernard, the Board must consider whether addressing the 
veteran's claim on a de novo basis would cause prejudice to 
the veteran if it was not so considered by the RO.  In this 
case, the RO adjudicated the veteran's claim on a de novo 
basis, therefore, there is no prejudice to the veteran in 
adjudicating his claim, especially in view of the outcome as 
to these issues. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2000).  Where a veteran served 90 days or 
more during a period of war or after December 31, 1946 and 
sensorineural high frequency hearing loss becomes manifest to 
a degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2000).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

Where a claim for service connection is brought by a veteran 
who engaged in combat, the Board must apply 38 U.S.C.A. § 
1154 (West 1991), which provides that satisfactory lay or 
other evidence that a disease or an injury was incurred in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating service 
incurrence.  38 U.S.C.A. § 1154.  In other words, this 
statute serves to make it easier for a combat veteran to meet 
the first requirement of establishing a well-grounded claim 
for service connection.  However, the statute does not 
address the second and third requirements in establishing a 
well-grounded claim; that is, the question of either current 
disability or nexus to service, both of which require 
competent medical evidence.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. App 
141, 144 (1992).  In summary, the provisions of 38 U.S.C.A. 
§ 1154 serve only to relax the evidentiary requirements for 
determining what happened in service.  The veteran must still 
meet the other criteria necessary to establish a well-
grounded claim, including providing competent evidence of a 
current disability and medical evidence showing a nexus 
between a current disability and service.  See Arms v. West, 
12 Vet App 188 (1999).

In this case, the veteran contends that his current hearing 
loss and tinnitus result from noise exposure in service.  The 
veteran's service medical records do not show evidence of 
hearing loss or tinnitus in service.  However, there is 
evidence that the veteran served in combat, as demonstrated 
by his receipt of the Combat Infantryman Badge, and that his 
duty assignments in service were as a rifleman in Vietnam and 
subsequently as a light weapons infantry instructor.  There 
is a statement from a VA audiologist from February 2000 that 
indicates that the veteran's current hearing loss and 
tinnitus at least as likely as not a result of his noise 
exposure in service.  Resolving all reasonable doubt in favor 
of the veteran, the Board finds that the evidence is at least 
in equipoise that the veteran's current hearing loss and 
tinnitus were incurred in service.  In summary, the Board 
finds that the evidence supports the veteran's claims.  
38 C.F.R. § 3.102 (2000).

B.  Increased rating

At the outset it is noted that all appropriate evidence has 
been developed, there are examinations and other records on 
file.  Moreover, the appellant and his representative through 
letters and statements of the case with supplements thereto, 
have been notified as to evidence and information necessary 
to substantiate the claims.  There is no evidence that there 
are additional records that could be obtained, nor is there 
evidence that the claim would be substantiated by the 
administration of another examination.  38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Further, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996, prior to the veteran 
filing his current claim.  The "new" regulations pertaining 
to rating psychiatric disabilities, in effect as of November 
7, 1996, are found in 38 C.F.R. § 4.130, Codes 9201-9440 
(2000) and are set forth, in pertinent part, below:

General Rating Formula for Mental 
Disorders:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.                                     
100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.                                                       
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.                                           
50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).             
30

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

For the period from January 1, 1997 to April 6, 2000, the 
record does not support the veteran's claim for a rating in 
excess of 30 percent for his service connected PTSD, as there 
is no evidence of such occupational and social impairment 
demonstrated by symptomatology to include flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  VA treatment records, Vet Center records and 
VA examinations show that the veteran's PTSD was manifested 
by sleep problems, flashbacks, nightmares, anxiety, 
isolation, and irritability.  However, the veteran's speech 
was normal, mood and affect were appropriate, he was oriented 
to time, place, and person, and he had some difficulties in 
concentration.  He did not have memory loss or thought 
impairment.  He did not have delusions or hallucinations, nor 
was there suicidal or homicidal ideation.  Vet Center 
treatment records from February 1996 and March 1996, include 
that the veteran was not working due to his plant closing.  
In Vet Center treatment records from April 1999 to May 2000, 
it was indicated that the veteran was working.  

On VA examination in March 1999, the GAF was 53; the criteria 
to determine the correct score of a Global Assessment of 
Functioning (GAF) on this scale are found in the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS and a score between 51 and 60 
contemplates moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupation, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  As 
the veteran's GAF score continues to show that the veteran 
has moderate symptomatology related to his service connected 
PTSD, the preponderance of the evidence clearly establishes 
that the symptoms do not meet the criteria for an increased 
rating.  Upon consideration of the veteran's symptomatology, 
it is the conclusion of the Board that prior to April 6, 
2000, the veteran more nearly approximates the findings for 
the 30 percent rather than the 50 percent rating.  As such, 
the higher rating is not assigned.  The evidence is not so 
evenly balanced as to give rise to a reasonable doubt.  
38 C.F.R. § 3.102.

For the period from April 6, 2000, the record does not 
support the veteran's claim for a rating in excess of 50 
percent for his service connected PTSD, as there is no 
evidence of such occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A Vet Center record from 
April 2000 shows that the veteran's PTSD is manifested by 
symptomatology including restless sleep, flashbacks, and 
startle response that caused interference with employment.  
On VA examination in October 2000, the veteran had 
hypervigilance, isolation, flashbacks, nightmares, and anger, 
irritability, and instability.  He had some marital stress 
due to his PTSD symptomatology.  On examination, his speech 
was relevant and coherent, although somewhat pressured, 
nervous, and shaky.  His attire was appropriate and his 
hygiene was good.  His appearance was within normal limits.  
His thought processes were rational and he was oriented times 
three.  He had some difficulty with short term memory and 
concentration.  There was no psychotic symptoms, obsessions, 
or hallucinations or delusions, and there was no suicidal or 
homicidal ideation.  The veteran's insight and judgment were 
good.  The veteran's PTSD was considered to be moderately 
severe with functional impairment and marked difficulty in 
employment due to the PTSD symptomatology and due to the 
medications the veteran was taking for the PTSD. 

On the October 2000 VAX, the GAF was 50; the criteria to 
determine the correct score of a Global Assessment of 
Functioning (GAF) on this scale are found in the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS and a score between A score between 41 
and 50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).   Taken 
as a whole, the veteran's symptomatology related to his PTSD 
demonstrates occupational and social impairment.  However, 
the preponderance of the evidence does not show evidence of 
symptoms that would meet the criteria for an increased 
rating.  

Upon consideration of the veteran's symptomatology, it is the 
conclusion of the Board that, from April 6, 2000, the veteran 
more nearly approximates the findings for the 50 percent 
rather than the 70 percent rating.  As such, the higher 
rating is not assigned.  The evidence is not so evenly 
balanced as to give rise to a reasonable doubt.  38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to a rating in excess of 30 percent prior to 
April 6, 2000 for PTSD is denied.

Entitlement to a rating in excess of 50 percent from April 6, 
2000 for PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

